Name: Council Regulation (EU) No 1350/2014 of 15 December 2014 concerning the allocation of the fishing opportunities under the Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the Republic of Madagascar and the European Community
 Type: Regulation
 Subject Matter: international affairs;  fisheries;  Europe;  Africa;  European construction
 Date Published: nan

 19.12.2014 EN Official Journal of the European Union L 365/44 COUNCIL REGULATION (EU) No 1350/2014 of 15 December 2014 concerning the allocation of the fishing opportunities under the Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the Republic of Madagascar and the European Community THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 15 November 2007 the Council adopted Council Regulation (EC) No 31/2008 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Madagascar (1) (the Agreement). The current protocol expires on 31 December 2014. (2) A new Protocol (2) to the Agreement was initialled on 19 June 2014 (the Protocol). The Protocol grants EU vessels fishing opportunities in the fishing zone over which the Republic of Madagascar exercises its jurisdiction. (3) On 15 December 2014 the Council adopted Decision 2014/929/EU (3) on the signing and provisional application of the Protocol. (4) It is appropriate to define the method for allocating the fishing opportunities among the Member States for the period of application of the Protocol. (5) Article 10(1) of Council Regulation (EC) No 1006/2008 (4) provides that the Commission will inform the Member States concerned if it transpires that the fishing opportunities allocated to the Union under the Protocol are not fully exhausted. If no reply is received within a time limit to be set by the Council, this will be considered as confirmation that the vessels of the Member State concerned are not making full use of their fishing opportunities during the period in question. The deadline should be set by the Council. (6) To ensure continued fishing activities by Union vessels, Article 15 of the Protocol provides for the possibility of the Protocol being applied on a provisional basis by each of the Parties, from the date of its signature and from 1 January 2015 at the earliest. (7) This Regulation should apply from the date of signature of the Protocol and from 1 January 2015 at the earliest, HAS ADOPTED THIS REGULATION: Article 1 1. The fishing opportunities established under the Protocol shall be allocated among the Member States as follows: (a) tuna seiners: Spain: 20 vessels France: 19 vessels Italy: 1 vessel (b) surface longliners with a tonnage greater than 100 GT: Spain: 18 vessels France: 9 vessels Portugal: 5 vessels (c) surface longliners with a tonnage less than or equal to 100 GT: France: 22 vessels 2. The limits on the catching of sharks in combination with tuna and similar species, as established in the Annex to the Protocol for Union surface longliners, is distributed as follows amongst Member States: Spain: 207 tonnes France: 34 tonnes Portugal: 9 tonnes 3. Regulation (EC) No 1006/2008 applies without prejudice to the Agreement. 4. If applications for fishing authorisations from the Member States referred to in paragraph 1 do not exhaust the fishing opportunities set out in the Protocol, the Commission shall consider applications for fishing authorisations from any other Member State in accordance with Article 10 of Regulation (EC) No 1006/2008. 5. The time limit within which the Member States must confirm that they are not fully exhausting the fishing opportunities granted to them under the Protocol, as provided by Article 10(1) of Regulation (EC) No 1006/2008, is set at ten working days from the date on which the Commission communicates this information to them. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from the date of the signature of the Protocol and at the earliest from 1 January 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 2014. For the Council The President M. MARTINA (1) OJ L 15, 18.1.2008, p. 1. (2) Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the Republic of Madagascar and the European Community (see page 8 of this Official Journal). (3) See page 6 of this Official Journal. (4) Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters amending Regulations (EEC) No 2847/93 and (EC) No 1627/94 and repealing Regulation (EC) No 3317/94 (OJ L 286, 29.10.2008, p. 33).